              Case 1:20-cv-03068-RDB Document 55 Filed 04/16/21 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

DEREK J. HARVEY,                                       *

         Plaintiff,                                    *

         v.                                            *                 Civil Action No. RDB-20-3068

CABLE NEWS NETWORK, INC.,                              *

         Defendant.                                    *

*        *        *        *        *     *   *  *    *  *                                 *        *         *
                                        MEMORANDUM ORDER
         On March 31, 2021, this Court issued a Memorandum Opinion and two Orders

granting the Defendant Cable News Network, Inc.’s Motion to Dismiss the Amended

Complaint (ECF No. 39) and ordering that an award of fees, costs, and expenses for the filing

of the Motion to Dismiss was appropriate pursuant to 28 U.S.C. § 1927 and this Court’s

inherent authority. (See ECF Nos. 44, 45, 46.)1 On April 9, 2021, attorney Joseph L. Meadows

filed a Motion for Reconsideration of this Court’s sanctions order. (ECF No. 52.) The parties’

submissions have been reviewed, and no hearing is necessary. See Local Rule 105.6 (D. Md.

2018). For the reasons that follow, Mr. Meadows’ Motion for Reconsideration (ECF No. 52)

is DENIED.

                                               BACKGROUND

         On October 21, 2020, Plaintiff Derek Harvey (“Harvey” or “Plaintiff”) filed suit against

Defendants Cable News Network, Inc. (“CNN”), Lev Parnas (“Parnas”), and Joseph A.



1In the Memorandum Opinion, this Court noted that Joseph L. Meadows’ Motion to Withdraw Appearance (ECF No.

42) would remain pending until the resolution of the matter of such fees, costs, and expenses. (ECF No. 44 at 3 n.2.)
That Motion (ECF No. 42, supplemented by ECF No. 48) will continue to remain pending at this time.

                                                           1
         Case 1:20-cv-03068-RDB Document 55 Filed 04/16/21 Page 2 of 6



Bondy (“Bondy”) alleging defamation and false light invasion of privacy against each of the

Defendants. (ECF No. 1.) On February 17, 2021, this Court dismissed all claims against the

Individual Defendants, as this Court lacked personal jurisdiction over them. (ECF Nos. 35,

36.) With respect to Defendant CNN, this Court dismissed Harvey’s original Complaint

without prejudice, granting the Plaintiff leave to file an Amended Complaint curing the noted

deficiencies by March 4, 2021. (Id.) The records of this Court reflect that at 8:04 p.m. on the

evening of March 4, 2021, an Amended Complaint was filed. (See Notice of Electronic Filing

for ECF No. 37.) However, the Amended Complaint was nothing more than a repetition of

the original Complaint with no new material factual allegations.        On March 12, 2021,

Defendant CNN filed a Motion to Dismiss the Amended Complaint (ECF No. 39), which

included a request for the additional fees, costs, and expenses incurred by CNN in responding

to the Amended Complaint.

       On March 26, 2021, Mr. Meadows filed a Motion to Withdraw Appearance (ECF No.

42) asserting that he was departing the law firm of Bean, Kinney & Korman, P.C. for another

firm that was unable to represent Plaintiff Harvey due to conflicts, and that Bean, Kinney &

Korman, P.C. had decided to end the representation under the terms of the local counsel

engagement agreement.      (ECF No. 42-1.) On March 31, 2021, this Court issued the

Memorandum Opinion and two Orders granting the Defendant CNN’s Motion to Dismiss

the Amended Complaint (ECF No. 39) and ordering that an award of fees, costs, and expenses

for the filing of the Motion to Dismiss was appropriate pursuant to 28 U.S.C. § 1927 and this

Court’s inherent authority. (See ECF Nos. 44, 45, 46.) This Court found that Plaintiff Harvey

and his counsel unreasonably and vexatiously extended this matter in bad faith with the filing


                                              2
         Case 1:20-cv-03068-RDB Document 55 Filed 04/16/21 Page 3 of 6



of the last-minute Amended Complaint, which did not in any way seek to cure the deficiencies

previously addressed by this Court. (ECF No. 44.) This Court also noted that Mr. Meadows’

Motion to Withdraw Appearance would remain pending until resolution of the matter of fees,

costs, and expenses. (Id. at 3 n.3.) On April 9, 2021, Mr. Meadows filed a Motion for

Reconsideration (ECF No. 52), asking this Court to vacate or at least reconsider its order for

sanctions against Plaintiff Harvey and his attorneys.

                                 STANDARD OF REVIEW

       Mr. Meadows does not cite under which Federal Rule of Civil Procedure he seeks

reconsideration. Rule 59(e) authorizes a district court to alter, amend, or vacate a prior

judgment, while Rule 60 provides for relief from judgment. See Katyle v. Penn Nat’l Gaming, Inc.,

637 F.3d 462, 471 n.4 (4th Cir. 2011), cert. denied, 132 S. Ct. 115 (2011). As this Court explained

in Cross v. Fleet Reserve Ass’n Pension Plan, WDQ-05-0001, 2010 WL 3609530, at *2 (D. Md.

Sept. 14, 2010):

       A party may move to alter or amend a judgment under Rule 59(e), or for relief
       from a judgment under Rule 60(b). See Fed. R. Civ. P. 59(e) & 60(b). A motion
       to alter or amend filed within 28 days of the judgment is analyzed under Rule
       59(e); if the motion is filed later, Rule 60(b) controls. See Fed. R. Civ. P. 59(e);
       MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 280 (4th Cir. 2008); In re
       Burnley, 988 F.2d 1, 2-3 (4th Cir. 1992).

(footnote omitted). Mr. Meadows filed his motion within 28 days of this Court’s Order

awarding fees, costs, and expenses to the Defendant. (See ECF No. 46.) Accordingly, Rule

59(e) governs this Court’s analysis. See, e.g., Knott v. Wedgwood, DKC-13-2486, 2014 WL

4660811, at *2 (D. Md. Sept. 11, 2014).




                                                3
          Case 1:20-cv-03068-RDB Document 55 Filed 04/16/21 Page 4 of 6



       The United States Court of Appeals for the Fourth Circuit has repeatedly recognized

that a final judgment may be amended under Rule 59(e) in only three circumstances: (1) to

accommodate an intervening change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or prevent manifest injustice. See, e.g.,

Gagliano v. Reliance Standard Life Ins. Co., 547 F.3d 230, 241 n.8 (4th Cir. 2008); see also Fleming v.

Maryland Nat’l Capital Park & Panning Comm’n, DKC-11-2769, 2012 WL 12877387, at *1 (D.

Md. Mar. 8, 2012). A Rule 59(e) motion “may not be used to relitigate old matters, or to raise

arguments or present evidence that could have been raised prior to entry of judgment.” Pac.

Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998); see also Kelly v. Simpson, RDB-

16-4067, 2017 WL 4065820, at *1 (D. Md. Jan. 26, 2017). Moreover, “[t]he district court has

considerable discretion in deciding whether to modify or amend a judgment.” Fleming, 2012

WL 12877387, at *1.

       Mr. Meadows has not met the high bar he faces to succeed on a Motion for

Reconsideration. Since this Court’s Order on March 31, 2021, there has been no intervening

change in controlling law, nor has new evidence been discovered. Mr. Meadows argues that

this Court issued its order without providing him with a sufficient opportunity to be heard.

(ECF No. 52-1 at 2.) Yet, in the Plaintiff’s Response in Opposition to Defendant CNN’s

Motion to Dismiss the Amended Complaint, on which Mr. Meadow’s name clearly appears,

the Plaintiff clearly opposed the Defendant’s request for sanctions. (ECF No. 40-1 at 31 n.14.)

In that memorandum, the Plaintiff asserted that CNN had not shown bad faith as required to

impose sanctions under 29 U.S.C. § 1927 or this Court’s inherent authority. (Id.)




                                                  4
         Case 1:20-cv-03068-RDB Document 55 Filed 04/16/21 Page 5 of 6



        Mr. Meadows now continues to assert that the award of fees, costs, and expenses in a

case where the plaintiff, with leave, filed an amended complaint is extreme and unsupported

by the law. (ECF No. 52-1.) Although this Court did indeed grant Plaintiff Harvey leave to

amend his original Complaint, this Court specifically stated that Harvey could make such

amendment only “if Plaintiff possesse[d] facts to cure such manifest deficiencies addressed in

[the Court’s] Memorandum Opinion.” (ECF No. 35 at 41.) The Plaintiff then filed an

Amended Complaint at 8:04 p.m. on March 4, 2021, hours before the deadline and well after

the clerk’s office had closed for the day. That Amended Complaint clearly reveals that the

Plaintiff did not possess facts to cure the numerous deficiencies this Court found in the

original Complaint, as the amendments made were minimal, superficial, and did nothing to

address this Court’s concerns. For the reasons set forth in this Court’s March 31, 2021

Memorandum Opinion (ECF No. 44), this Court is satisfied that the Plaintiff’s filing of the

Amended Complaint unreasonably multiplied the proceedings in this case and that an award

of fees, costs, and expenses was appropriate under this Court’s inherent authority and 28

U.S.C. § 1927. Accordingly, this Court concludes that Mr. Meadows has failed to meet his

burden for the extraordinary remedy of reconsideration of a judgment after its entry.

                                     CONCLUSION

        For the foregoing reasons, it is this 15th Day of April, 2021, HEREBY ORDERED

that:

    1. Joseph Meadow’s Motion for Reconsideration (ECF No. 52) is DENIED;

    2. The Clerk of the Court transmit copies of this Memorandum Order to Counsel.



                                              5
Case 1:20-cv-03068-RDB Document 55 Filed 04/16/21 Page 6 of 6



                                          /s/
                                 Richard D. Bennett
                                 United States District Judge




                             6
